UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7065



YAQUB HAMEED MUWAKKIL, a/k/a James A. Smith,
a/k/a James Smith,

                                              Plaintiff - Appellant,


          versus


L. W. HUFFMAN, Regional Director of the
Northern Region of the Virginia Department of
Corrections (VDOC); LISA T. EDWARDS, Warden;
DAVID A. GARRAGHTY, Chief Warden; WARDEN
SPENCE;   UNIT   MANAGER   EVERETTE;   DAVIS,
Correctional Officer; WARDEN WILLIAMS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-01-570-2)


Submitted:   November 19, 2004         Decided:     February 23, 2005


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yaqub Hameed Muwakkil, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Yaqub Hameed Muwakkil appeals from the district court’s

order granting summary judgment to Defendants in his 42 U.S.C.

§ 1983 (2000) action.   We have carefully reviewed the record and

the arguments on appeal, and we find no error.     Accordingly, we

affirm the district court’s orders for the reasons stated by the

district court.   Muwakkil v. Huffman, No. CA-01-570-2 (E.D. Va.

Dec. 16, 2002; July 10 & Sept. 30, 2003; May 25, 2004).    We deny

Muwakkil’s motions to stay and for production of documents.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -